DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The examiner notes that the first reference specifically entitled “Traffic Congestion and Reliability: Trends and Advances Strategies for Congestion Mitigation” has not been considered because it lacks a listed publication date on the IDS.

Claim Objections
Claims 1-2, 7, and 12-13 are objected to because of the following informalities:  
Claim 1, Lines 3-4, “the reinforcement based control system” should be corrected to -- the reinforcement learning based control system --.
Claim 2, Line 3, “the traffic” should be corrected to --traffic--.
Claim 7, Line 4, “the traffic location’s” should be corrected to – the given traffic location’s--.
Claim 12, Lines 4-5, “the reinforcement based control system” should be corrected to -- the reinforcement learning based control system --.
Claim 13, Line 3, “the traffic” should be corrected to --traffic--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A reinforcement [learning] based control system coupled/is trained/receives/detects/maintains…” in claims 12-15 and 17-19
“A simulator that simulates…” in claim 12.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12-15 and 17-19 claim limitations “a reinforcement [learning] based control system coupled/is trained/receives/detects/maintains…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for a reinforcement [learning] based control system that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The examiner notes that “a software agent” or “agent” in Specification Paragraphs [0046] and [0071]  is also nonce terms.  For the purpose of the action, the examiner is interpreting “a reinforcement [learning] based control system” as generic software.
Regarding claim 12 claim limitation “a simulator simulates…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for a simulator that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of the action, the examiner is interpreting “simulator” as generic processor.
Concerning the rejected claims above, the applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 16-18 and 20 are rejected for depending upon previously rejected claims

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1-10 are directed to a method of implementing an intelligent traffic control apparatus (i.e., a process). Claims 11-20 are directed to an intelligent traffic control apparatus (i.e., a machine). Therefore, claims 1-20 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A method of implementing an intelligent traffic control apparatus comprising the steps of:
	Providing a traffic control apparatus with a reinforcement learning based control system for a given traffic location;
	Training the reinforcement based control system for the given traffic location on a simulator that simulates the given traffic location in a training environment, wherein the reinforcement learning based control system receives only partial traffic detection in the training environment on the simulator;
	Coupling the reinforcement learning based control system to the traffic control apparatus at the given traffic location after training.
The examiner submits that the foregoing bolded limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example, “training…” and “simulates…” consists of mentally learning how to act in different traffic situations while in a virtual traffic simulator. Accordingly, the claim recites at least one abstract idea.
Claim 1 recites:
A method of implementing an intelligent traffic control apparatus comprising the steps of:
	Providing a traffic control apparatus with a reinforcement learning based control system for a given traffic location;
	Training the reinforcement based control system for the given traffic location on a simulator that simulates the given traffic location in a training environment, wherein the reinforcement learning based control system receives only partial traffic detection in the training environment on the simulator;
	Coupling the reinforcement learning based control system to the traffic control apparatus at the given traffic location after training.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “providing…”  and “coupling…” limitations, the examiner submits that the limitations are insignificant extra solution activity (MPEP § 2106.05(g)). In particular providing… consists of mere data gathering and coupling… consists of post solution activity. Regarding the additional limitations of using a traffic control apparatus and a simulator to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic traffic light and a generic processor, respectively, performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the providing… and coupling… steps are insignificant extra-solution activity. Additionally, the additional element of using a traffic light and a processor and to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 2:
Dependent claim 2 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 3:
Dependent claim 3 specifies limitations that elaborate on the abstract idea of claim 2 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 4:
Dependent claim 4 specifies limitations that elaborate on the abstract idea of claim 2 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 5:
Dependent claim 5 specifies limitations that elaborate on the abstract idea of claim 3 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 6:
Dependent claim 6 includes limitations that recite an abstract idea (emphasized below).
The method of implementing an intelligent traffic control apparatus according to claim 3, 
wherein following coupling the reinforcement learning based control system to the traffic control apparatus at the given traffic location after training the reinforcement learning based control system maintains a control algorithm developed in the training.
The examiner submits that the foregoing bolded limitations of “maintains…” constitutes a “mental process” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “maintains…” in the context of the claim encompasses mentally remembering training learnt in a virtual traffic simulator. Accordingly, the claim recites at least one abstract idea.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a traffic control apparatus to perform the steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., as a generic traffic light, performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional element of using a traffic light to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 8:
Dependent claim 8 specifies limitations that elaborate on the abstract idea of claim 3 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 9:
Dependent claim 9 specifies limitations that elaborate on the abstract idea of claim 3 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 10:
Dependent claim 10 specifies limitations that elaborate on the abstract idea of claim 3 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claims 11 and 12, the claim(s) recite analogous limitations to claim(s) 1 above, and are therefore rejected on the same premise.

Regarding claims 13-17 and 18-20, the claim(s) recite analogous limitations to claim(s) 2-6 and 8-10, above, respectively, and are therefore rejected on the same premise.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abdulhai et al. (US 2021/0241616, hereinafter Abdulhai).

Regarding claim 1, Abdulhai discloses:
A method of implementing an intelligent traffic control apparatus comprising the steps of:
Providing a traffic control apparatus with a reinforcement learning based control system for a given traffic location (Paragraphs [0041]-[0043] and [0049]);
Training the reinforcement based control system for the given traffic location on a simulator that simulates the given traffic location in a training environment (Paragraphs [0049] and [0058]),
wherein the reinforcement learning based control system receives only partial traffic detection in the training environment on the simulator (Paragraphs [0088]-[0090], i.e. penetration rate less than 100%);
Coupling the reinforcement learning based control system to the traffic control apparatus at the given traffic location after training (Paragraphs [0048]-[0051] and [0058]).

Regarding claim 2, Abdulhai discloses all of the limitations of claim 1. Additionally, Abdulhai discloses: wherein the reinforcement learning based control system detects at least about 5% of the traffic in the training environment on the simulator (Paragraphs [0088]-[0090], i.e. penetration rate as low as 40%).

Regarding claim 3, Abdulhai discloses all of the limitations of claim 2. Additionally, Abdulhai discloses: wherein the reinforcement learning based control system detects up to about 80% of the traffic in the training environment on the simulator (Paragraphs [0088]-[0090], i.e. penetration rate as low as 40%).

Regarding claim 4, Abdulhai discloses all of the limitations of claim 2. Additionally, Abdulhai discloses: wherein the reinforcement learning based control system detects up to about 60% of the traffic in the training environment on the simulator (Paragraphs [0088]-[0090], i.e. penetration rate as low as 40%). 

Regarding claim 6, Abdulhai discloses all of the limitations of claim 3. Additionally, Abdulhai discloses: wherein following coupling the reinforcement learning based control system to the traffic control apparatus at the given traffic location after training the reinforcement learning based control system maintains a control algorithm developed in the training (Paragraph [0058], i.e. train the model to maturity in a safe simulated environment, then deploy the system in the field).

Regarding claim 10, Abdulhai discloses all of the limitations of claim 3. Additionally, Abdulhai discloses: wherein the reinforcement learning based control system is a Deep Q-Network (Paragraph [0051]).

Regarding claims 11 and 12, the claim(s) recite analogous limitations to claim(s) 1 above, and are therefore rejected on the same premise.

Regarding claims 13-15, 17, and 20, the claim(s) recite analogous limitations to claim(s) 2-4, 6, and 10, above, respectively, and are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5, 7-9, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulhai, as applied to claims 3 and 14, in view of Howell et al. (WO 2020225523, hereinafter Howell).

Regarding claim 5, Abdulhai teaches the method of claim 3. Abdulhai does not teach: 
wherein the reinforcement learning based control system includes an absolute minimum and maximum phase time.
	However in the same field of endeavor, Howell teaches a traffic control system for controlling traffic at a junction includes an intelligent traffic control agent (Abstract) and more specifically: wherein the reinforcement learning based control system includes an absolute minimum and maximum phase time (Page 4 Lines 19 – Page 5 Line 7; Page 11 Line 30 – Page 12 Line 11, i.e. absolute constraints of maximum or minimum wait times, i.e. phase times).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Abdulhai to incorporate wherein the reinforcement learning based control system includes an absolute minimum and maximum phase time, as taught by Howell. Doing so would reduce congestion, reduce pollution and fuel use, improve road safety, and/or encourage use of public transport, as recognized by Howell (Page 1 Lines 5-8).

Regarding claim 7, the combination of Abdulhai and Howell teaches the method of claim 3. The combination further teaches: wherein the reinforcement learning based control system controls the traffic control apparatus at the given traffic location based only on the traffic location's traffic condition and optional minimums and maximum phase times (Page 4 Lines 19 – Page 5 Line 7; Page 11 Line 30 – Page 12 Line 20, i.e. ensuring the system is updated to current traffic conditions and optionally absolute constraints of maximum or minimum wait times, i.e. phase times).
The motivation to combine Abdulhai and Howell is the same as stated above for claim 5.

Regarding claim 8, the combination of Abdulhai and Howell teaches the method of claim 3. The combination further teaches: wherein the reinforcement learning based control system of the traffic control apparatus at the given traffic location is coupled to at least one other reinforcement learning based control system of a traffic control apparatus at another traffic location (Page 5 Lines 8-23).
The motivation to combine Abdulhai and Howell is the same as stated above for claim 5.

Regarding claim 9, the combination of Abdulhai and Howell teaches the method of claim 3. The combination further teaches: wherein the reinforcement learning based control system is associated with multiple traffic control apparatus at several given locations wherein the training of the reinforcement based control system is for the multiple traffic locations on a simulator and wherein the coupling of the reinforcement learning based control system is to the multiple traffic control apparatus at the multiple traffic location after training (Page 5 Lines 8-23).
The motivation to combine Abdulhai and Howell is the same as stated above for claim 5.

Regarding claim 16, the claim(s) recite analogous limitations to claim(s) 5 above, and is therefore rejected on the same premise.

Regarding claims 18 and 19, the claim(s) recite analogous limitations to claim(s) 8 and 9, above, respectively, and are therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Modi et al. (US 2018/0122231) discloses a distributed system for traffic monitoring and event detection includes a plurality of video units within viewing distance of a thoroughfare to be monitored (Abstract).
El-Tantawy et al. (US 9818297) discloses a system and method of multi-agent reinforcement learning for integrated and networked adaptive traffic controllers (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661